Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport January 20th 1781
                        
                        I learned by a Letter from General Knox then at Lebanon, about eight days ago, the unhappy rebellion of the
                            Pennsylvania Line. As I have had no Letter from your Excellency since that time, I will be very much concerned till I know
                            the issue of it, and for the trouble and uneasiness it must give your Excellency to quell it. We expect here our Frigates
                            that set sail from Boston six days ago, with a few transports coming here under their convoy. This morning two of our men
                            of war went out to endeavour to find them and protect their entry here, as they have had a gale of wind that may have
                            thrown them on the open sea. I am with respect, and personal attachment, Sir, Your Excellency’s most obedient and humble
                            Servant
                        
                            Le cte de Rochambeau
                        
                        
                            I beg you would forward with the greastest speed the inclosed dispatches to Philadelphya.
                        

                    